UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) June 14, 2011 GSE SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 001-14785 52-1868008 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification No.) 1332 Londontown Blvd., Suite 200, Sykesville, MD 21784 (Address of principal executive office and zip code) (410) 970-7800 Registrant's telephone number, including area code Checktheappropriateboxbelowif theForm8-Kfilingisintendedto simultaneouslysatisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d - 2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e - 4 (c)) Item 5.07 Submission of Matters to a Vote of Security Holders. On June 14, 2011, the Company held its annual meeting of shareholders.At that meeting, the following matters were voted upon: Total Votes Broker For Withheld Casts Non-Votes 1) Election of Directors for a three year term expiring in 2014: Michael D. Feldman Sheldon L. Glashow Roger L. Hagengruber The following directors are serving terms until the annual meeting in 2012 and were not re-elected at the June 14, 2011 annual meeting: Joseph W. Lewis Jane Bryant Quinn O. Lee Tawes, III The following directors are serving terms until the annual meeting in 2013 and were not re-elected at the June 14, 2011 annual meeting: Jerome I. Feldman George J. Pedersen James A. Eberle For Against Abstain Total 2) Ratification of KPMG LLP as the Company's independent registered public accountants for the 2011 fiscal year. Broker For Against Abstain Total Non-Votes 3) Approval of the 1995 Long-Term Incentive Plan (as ammended) Broker For Against Abstain Total Non-Votes 4) Approval by non-binding vote, executive compensation 1 Year 2 Years 3 Years Abstain Total 5) Recommend by non-binding vote, frequency of votes on executive compensation SIGNATURES Pursuantto therequirementsof theSecuritiesExchangeAct of1934,the registranthas dulycausedthisreportto besignedon itsbehalf by the undersigned hereunto duly authorized. GSE SYSTEMS, INC. Date:June 16, 2011 /s/Jeffery G. Hough Jeffery G. Hough Senior Vice President and CFO
